Citation Nr: 1225713	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a dental condition for compensation and VA outpatient treatment purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990 and from January to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his September 2009 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a hearing in conjunction with the claims on appeal.  See September 2009 VA Form 9.  However, later in September 2009, the Veteran clarified that he only wanted a hearing before a Decision Review Officer.  See September 2009 VA Form 21-4138.  In May 2010, the Veteran testified before a Decision Review Officer at a hearing held at the local RO.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a bilateral knee or bilateral ankle disability that was incurred or aggravated by active military service.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has bilateral hearing loss that is due to any incident or event in active military service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after separation from service.

3.  The preponderance of the evidence reflects that the Veteran does not have irreplaceable missing teeth due to a disease or injury incurred during service; nor does the evidence reflect that the Veteran suffered from trauma during service.  The Veteran was not a prisoner of war and he does not have a service-connected disability that aggravates a current dental disorder.  The Veteran does not have service-connected disabilities that are rated 100 percent disabling by schedular evaluation and he has not been found to be entitled to a 100 percent rate by reason of individual unemployability.  The Veteran is not a participant in a VA vocational rehabilitation program and he does not have a dental disorder that is complicating another disorder for which he currently receives VA treatment.  


CONCLUSIONS OF LAW

1.  A bilateral ankle and knee disability was not incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  The Veteran is not eligible for service-connected compensation for any dental disorder.  38 U.S.C.A. § 1110, 1131, 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.381, 4.150, 17.161 (2011).  

4.  The Veteran is not entitled to receive VA dental treatment.  38 U.S.C.A. § 1110, 1131, 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.381, 17.161 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2007 letter, sent prior to initial unfavorable AOJ decision issued in February 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The July 2007 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition, the Veteran was provided with VA examinations in September 2007 and August 2011.  There is no allegation or indication that the examinations conducted in this appeal were inadequate.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his dental claim.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the Veteran was not provided a VA dental examination, the Board finds that a VA examination is not necessary.  Indeed, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible.  Absent evidence that indicates that the Veteran has a current dental disability that is related to in-service trauma, the Board finds that a VA examination is not necessary for the disposition of the claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Bilateral Knee and Ankle Disabilities

The Veteran is seeking service connection for disabilities involving his bilateral knees and bilateral ankles.  He has asserted that his current bilateral knee and ankle disabilities are related to the wear and tear incurred on his knees and ankles while performing strenuous work and running during field operations in service.  At the August 2011 Joints examination, the Veteran reported that his bilateral knee and ankle condition began in 1988, but he also reported that he did not receive treatment at that time.  With respect to his ankles, the Veteran has also asserted that he was flatfooted during service, which may have contributed to his bilateral ankle problem.  

Due to the similar medical history and evidence related to these claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a bilateral knee or ankle disability.  The STRs reflect that the Veteran was noted to have a bilateral pes planus, i.e., flatfoot, disability during service; however, there are no complaints or treatment for a knee or ankle problem associated with or resulting from the Veteran's flatfoot disability.  See STRs dated June 1982 and May 1988.  In fact, the Board finds probative that the Veteran specifically denied having knee, joint, or foot problems at the separation examination conducted after his last period of service and that objective examination did not reveal any knee or ankle disability at that time.  See March 1991 Reports of Medical History and Examination.  

The Veteran is competent to report the events that occurred during service, including the symptoms he experienced therein.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).  However, the Board finds that the medical evidence generated contemporaneously with the Veteran's active military service is more credible and probative as to the symptoms and disabilities he experienced at that time.  Therefore, while there is lay evidence purporting to establish that a bilateral knee and ankle disability was incurred during the Veteran's active service, the Board finds that the medical evidence of record, which is considered highly probative, does not reflect that a chronic bilateral knee or ankle disability was manifested during service or at separation therefrom.  

In evaluating this claim, the Board finds probative that the Veteran has not provided any lay or medical evidence which establishes that he continued to suffer from bilateral knee or ankle problems following service.  Indeed, the Veteran has not submitted any lay statements stating that he has suffered from continued bilateral knee or ankle symptoms since service; nor has he submitted or identified any treatment records which document complaints or treatment for a bilateral knee or ankle problem following service.  In fact, the first time the Veteran is shown to complain of pain affecting his knees and feet is in 2007, more than 10 years after he was separated from service.  

In this regard, the Board finds probative that, when the Veteran sought treatment in 2007, he reported that his bilateral leg pain started after wear and tear in the military and was starting to bother him more.  However, he also reported that his bilateral knee symptoms began approximately two weeks before he sought treatment.  See VA outpatient treatment records dated June 2007, August 2007, May 2008, and June 2008.  The Board finds probative that the Veteran never reported that his bilateral knee symptoms had persisted since service but, instead, were of recent onset.  The Board also finds probative that review of the post-service evidence reflects that the Veteran has only been diagnosed with knee pain, with no objective evidence showing any particular disability or condition to which the Veteran's pain has been attributed.  See August 2007 X-ray of the Veteran's left knee; see also VA treatment records dated from 1996 to 2009.  In this regard, the Board notes that pain alone, without a diagnosed or identifiable malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  

The Board also finds probative that, while the Veteran sought treatment for bilateral foot pain which he reported had persisted for many years, he never specifically reported suffering from symptoms affecting his ankle joint.  In this regard, the Board finds probative that medical professionals have only diagnosed him with bunions and pes planus, without mentioning any symptomatology or disability involving his ankles.  See December 2007 VA treatment record.  In fact, review of the post-service treatment evidence does not reveal that the Veteran has been diagnosed with a disability affecting his bilateral ankles.  See VA treatment records dated from 1996 to 2009.  

Nevertheless, at the August 2011 VA Joint examination, the Veteran reported his medical history as it pertains to his bilateral knees and ankles and the examining physician examined the Veteran after reviewing the claims file.  After objective examination, the VA examiner rendered a diagnosis of bilateral knee and ankle strains, which he opined were less likely than not caused by or a result of his military service.  In making this determination, the August 2011 VA examiner noted that there was no evidence of a bilateral knee or ankle injury or condition found during the Veteran's military service.  

The Board considers the August 2011 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current bilateral knee and ankle condition is related to his military service.  The Board finds that the August 2007 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, the VA examiner's opinion is supported by the other evidence of record, inclusive of the service and post-service treatment records, which do not contain any contemporaneous evidence showing that the Veteran complained of or sought treatment for a bilateral knee or ankle disability that was incurred during service.  

In evaluating this claim, the Board also finds probative that there is no other competent medical evidence or opinion of record which relates the Veteran's current bilateral knee and ankle pain/strain to his military service.  Indeed, the post-service medical evidence does not contain any indication or medical opinion which attributes the Veteran's current bilateral knee and ankle problems to his military service.  

The Board has considered the Veteran's lay assertions of a nexus between his military service and his current bilateral knee and ankle problems.  The Veteran is competent to report that he currently experiences pain in his bilateral knees and ankles, as pain is the type of symptom that is capable of lay observation.  See Layno, supra.  However, as noted, pain is not a disability for which service connection may be granted.  Moreover, the Board notes that the determination as to the presence and etiology of any current knee or ankle disability is a complex medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In this case, the Veteran has only offered conclusory statements regarding the relationship between his military service and bilateral knee and ankle conditions.  By contrast, the August 2011 VA examiner took into consideration all the relevant facts in providing his opinion, which was based upon his review of the claims file, examination of the Veteran, and his medical expertise.  As such, the Veteran's statements regarding a nexus between his military service and bilateral knee and ankle conditions are not considered competent or probative evidence favorable to his claim.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a bilateral knee or bilateral ankle disability.  Indeed, a chronic knee or ankle disability is not shown during service, at separation from service, or for more than 10 years after the Veteran was separated from service.  In addition, the evidence shows that, when the Veteran sought treatment for bilateral knee problems after service, he reported that his symptoms were of recent onset.  The evidence also shows that the Veteran has only been diagnosed with bilateral knee and ankle pain/strains, with no identifiable disability to which his pain/strain has been attributed.  In addition, the most competent, credible, and probative evidence of record finds it less likely than not that the Veteran's current bilateral knee and ankle pain/strain is related to his military service and no other medical professional has attributed the Veteran's current symptoms to his military service.  As such, the preponderance of the evidence is against the Veteran's claim and, accordingly, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

The law also provides that, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is seeking service connection for bilateral hearing loss.  He has asserted that he was exposed to significant noise trauma in service, as he served in an artillery unit during service.  The Veteran believes that his in-service noise exposure caused his current hearing loss.  

The Veteran's service personnel records reflect that the Veteran's military occupational specialty (MOS) was a cannon crewmember.  The STRs also reflect that the Veteran was routinely exposed to hazardous noise during service.  See April 1989 STR.  Therefore, the Veteran's military noise exposure is conceded.  

While the evidence reflects that the Veteran was exposed to significant noise during service, the STRs do not reflect that the Veteran suffered from a hearing loss disability during service.  Indeed, the STRs contain audiograms conducted in May 1987, February 1988, and April 1989 which reflect that the Veteran had normal hearing bilaterally.  In this regard, the Board notes that the audiograms reflect that the Veteran had significantly decreased hearing in his left and right ear in the 3000 Hertz frequency; however, this finding does not reach the level to be considered a hearing loss disability, as defined by VA.  See 38 C.F.R. § 3.385.   Likewise, the Board notes that an audiogram conducted at the Veteran's March 1991 separation examination reflects that the Veteran's hearing decreased significantly during service, as his hearing acuity was diminished in each ear for each frequency.  Nevertheless, the decreased hearing shown at the Veteran's March 1991 separation examination did not reach the level of severity to be considered a hearing disability.  

Therefore, the Board finds that hearing loss was not shown or manifested during the Veteran's active military service.  The Board again notes, however, that the lack of evidence showing hearing loss during service is not fatal to the Veteran's claim.  Instead, service connection may be granted if the evidence of record supports a finding that the current hearing disability is the result of an injury or disease incurred in service.  See Hensley, supra.  

However, after carefully reviewing the post-service evidence of record, the Board finds there is no competent medical evidence showing that the Veteran manifested hearing loss during his first post-service year or that he currently has a bilateral hearing loss disability.  

At the outset, the Board notes that the evidentiary record does not contain any medical evidence showing complaints of or treatment for a hearing disability between the time the Veteran was separated from service in 1991 until 2007 when he filed his service connection claim.  Indeed, the Veteran has not submitted or identified any medical evidence which documents treatment received for a hearing loss disability after service; nor has the Veteran submitted any lay statements which purport to establish that he suffered from a hearing loss disability during the year following his release from active service.  Therefore, there is no competent lay or medical evidence of a hearing loss disability manifested during the Veteran's first post-service year and, thus, service connection for hearing loss on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Veteran was afforded a VA audio examination in September 2007 where he reported his military history and denied any significant civilian noise exposure.  The VA examiner conducted a physical examination of the Veteran's ears, which included an audiogram and speech audiometry/word recognition via the Maryland CNC test.  The VA examiner noted that the pure tone results indicated normal hearing in the left and right ear, except for mild hearing loss at the 3000 and 6000 Hertz frequency.  Specifically, examination of the Veteran's right ear revealed hearing acuity of 20 decibels in each frequency, while examination of the left ear revealed hearing acuity of 15 decibels in the 500, 1000, and 2000 Hertz frequency, with 30 and 20 decibels noted in the 3000 and 4000 Hertz frequency, respectively.  

Word recognition scores were not reported, as the Veteran's responses were considered unreliable and, thus, invalid.  In this regard, the VA examiner stated that the Veteran appeared to deliberately miss words after thinking about an alternative, that he often did not respond at all, even after reinstruction, and that his performance was not consistent with pure tone thresholds.  Because there was no evidence of a current bilateral hearing loss disability and the Veteran's word recognition scores were deemed invalid, the VA examiner did not provide an opinion regarding the likely etiology of any hearing loss disability currently present.  

The September 2007 VA audio examination is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran currently has a bilateral hearing loss disability that is related to his military service.  While the examination report reflects that the claims file was not provided to the examiner for review, the Board finds that the September 2007 VA examination was adequate for evaluation purposes, as the examiner interviewed the Veteran and conducted a physical examination to determine if there was evidence of a current disability.  In this regard, the Board notes that review of the claims file would not have likely changed the examiner's determination as to a current disability, as his determination was based on physical examination and there is no other post-service evidence of record which shows treatment for or a diagnosis of hearing loss.  In addition, despite the lack of review of the claims file, there is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case, as he interviewed the Veteran and noted his military and occupational noise exposure; nor is there any indication that the VA examiner misstated any relevant fact.  Finally, the Board finds probative that there is no other post-service evidence of record which shows treatment for or diagnosis of hearing loss, which would call into question the validity of the objective examination conducted by the September 2007 VA examiner.  

The Board again notes that the Veteran is competent to report that he suffers from decreased hearing in his ears.  However, the Board finds that a layperson is not qualified to report that impaired hearing reaches the level to be considered a disability, as VA requires that this evidence be shown by evaluating auditory thresholds on an audiometer or speech recognition scores using the Maryland CNC Test.  See 38 C.F.R. § 3.385.  Therefore, the Veteran's report of suffering from bilateral hearing loss is not considered competent evidence of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, based on the foregoing the Board finds there is no competent lay or medical evidence of record showing that the Veteran has a current hearing loss disability.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the evidence does not show that the Veteran has had bilateral hearing loss at any time during the pendency of this claim and appeal.  In fact, bilateral hearing loss has never been shown during the Veteran's military service or at any point thereafter.  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Dental Claim

In July 2007, the Veteran filed a formal claim seeking service connection for several disabilities, including a "tooth condition;" however, the Veteran did not specify whether he was seeking compensation or outpatient dental treatment for his tooth condition.  The Board notes that a claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Therefore, the Board will consider whether the Veteran is entitled to compensation and/or dental treatment for his claimed dental disability.  

In support of his claim, the Veteran testified that, during service, he had problems with his mouth, including a broken tooth.  He did not, however, provide any information or detail as to how the tooth was broken.  Nevertheless, the Veteran also testified that he was dealing with things that needed to be done to his teeth during service but that nothing has been done since he was discharged from service.  

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381, 4.150, 17.161.  

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity as a result of trauma, or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

Applicable statue and regulation provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a). 

The regulations provide classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized.  The classes are designated as Classes I, II, II(a), II(b), II(c), IIR, III, IV, V, and VI.  See 38 C.F.R. § 17.161.  Specifically, under 38 C.F.R. § 17.161, outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section: 

(a) Class I.  Those having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  

(b) Class II (1)(i).  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 180 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 180 days after such discharge or release. (C) The certificate of discharge or release does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  

(ii)  Those Veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release. 

(iii)  If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. 

(2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran. 

(ii) Those Veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release. 

(iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. 

(c) Class II (a). Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service- connected noncompensable condition or disability. 

(d) Class II(b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c). Those who were prisoners of war  for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Class IIR (Retroactive). Any Veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III. Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV. Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V. A Veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g). 

(j) Class VI. Any Veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 

The Veteran's STRs reveal that, upon entry to service in August 1987, all of his teeth were intact.  Dental treatment records reflect that, during service, fillings were performed on teeth numbers 2, 3, 8, and 30, with a crown also subsequently placed on tooth number 8.  The dental treatment records show that tooth number 8 was fractured prior to the filling that was performed in November 1988; however, there is no lay or medical evidence, to include in the service or dental treatment records, that the fracture to tooth number 8 was incurred as a result of trauma or disease to the Veteran's jaw.  There is also no evidence showing that the other dental treatment performed on teeth numbers 2, 3, and 30 was due to any in-service trauma or disease to the Veteran's jaw.  

The Board notes that a June 1989 dental treatment record reflects that the Veteran was scheduled to have an approximal enamel reduction (AER) on teeth numbers 13, 14, and 15; however, there is no indication that this particular treatment was ever provided or that such treatment was required due to in-service trauma or disease to the Veteran's jaw.  

In this case, there is no competent evidence that the Veteran loss teeth during service due to loss of substance of the body of maxilla or mandible as a result of trauma; nor is there any competent evidence that the Veteran suffered in-service injury or disease of the jaw, or any of the other conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  Therefore, the Veteran is not eligible for compensation for any dental disorder.  

Indeed, as noted above, absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

With respect to the Veteran's claim for service connection for a dental disorder for VA treatment purposes, review of the record does not reveal any evidence to support a finding that the Veteran's in-service dental treatment, i.e., fillings and crown, was the result of service trauma so as to constitute a service-connected noncompensable dental condition or disability under 38 C.F.R. § 17.161.  In making this determination, the Board notes that the VA General Counsel has issued an opinion in which it was held that the term "service trauma" did not include the intended effects of treatment provided during the Veteran's military service.  See VAOPGCPREC 5-97 (Jan. 22, 1997).  Therefore, Class I eligibility is not established.  

Likewise, the Veteran did not apply for dental treatment within one year of his separation from service in August 1990 or March 1991.  In this regard, the Board notes that the regulations regarding multiple periods of service are not applicable in this case because the Veteran's second period of service began more than 90 days after his first period of service.  See 38 C.F.R. § 17.161 (b)(1)(ii).  Therefore, Class II eligibility is not established.  See 38 C.F.R. § 17.161(b).  

As noted above, the evidence does not show, nor does the Veteran allege, that he suffered trauma to his teeth during service.  As such, Class II(a) eligibility is not established.  See 38 C.F.R. § 17.161(c).  

The Veteran was not a prisoner of war and, thus, he is not eligible for dental treatment under Classes II(b) or II (c).  See 38 C.F.R. § 17.161(d), (e).  In addition, the evidence does not reflect that the Veteran has received prior VA dental treatment and, thus, he is not eligible for treatment under Class IIR.  See 38 C.F.R. § 17.161(f).  The evidence does not show, nor does the Veteran allege that he has a dental condition that was aggravated by another service-connected condition.  Therefore, eligibility under Class III is not established.  See 38 C.F.R. § 17.161(g).  Moreover, the Veteran does not have service-connected disabilities that are rated 100 percent disabling by schedular evaluation; nor has he been found to be entitled to a 100 percent rate by reason of individual unemployability.  Therefore, the Veteran is not eligible for dental treatment under Class IV.  See 38 C.F.R. § 17.161(h).  

In addition to the foregoing, the evidence does not reflect that the Veteran is presently participating in a vocational rehabilitation program, and there has been no professional determination that he needs any dental services in conjunction with vocational rehabilitation.  Therefore, eligibility under Class V is not established.  See 38 C.F.R. § 17.161(i).  Finally, the evidence does not reflect that the Veteran has a dental condition that is complicating another condition that is under VA treatment.  Therefore, the Veteran is not eligible for dental treatment under Class VI.  See 38 C.F.R. § 17.161(j).  

In summary, and based on the foregoing, there is no basis to grant service connection for any dental disorder for VA compensation or treatment purposes.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a dental condition for compensation purposes, to include a claim for outpatient dental treatment.  








	(CONTINUED ON NEXT PAGE)


As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to service connection for a bilateral ankle disability is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for a dental disorder, for purposes of compensation and dental treatment, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


